UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2013 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2013 Annual Report to Shareholders DWS Short Duration Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 37 Statement of Assets and Liabilities 39 Statement of Operations 41 Statement of Changes in Net Assets 42 Financial Highlights 47 Notes to Financial Statements 65 Report of Independent Registered Public Accounting Firm 66 Information About Your Fund's Expenses 67 Tax Information 68 Advisory Agreement Board Considerations and Fee Evaluation 73 Board Members and Officers 79 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. As a result, we believe that U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. DWS Short Duration Fund produced a total return of 1.28% for the 12 months ended September 30, 2013. The fund's benchmark, the Barclays 1-3 Year Government/Credit Index, produced a total return of 0.62% for the same period. "As 2013 progressed, the interest rate environment became a negative factor for bond prices overall." As the fiscal period opened, the European debt crisis was beginning to recede to some degree as a concern for global markets. The U.S. Federal Reserve Board (the Fed) continued to provide support to the economy in the form of measures designed to produce extraordinarily low interest rates. U.S. fixed-income markets were focused primarily on the run-up to and aftermath of the presidential election, against a backdrop of wrangling over solutions to the country's budgetary dilemma. Markets seemed to anticipate a reasonable resolution and credit-sensitive sectors continued their trend of outperformance. This "search for yield" theme on the part of investors remained in place following the resolution at year-end of the U.S. "fiscal cliff" wrangling. Positive sentiment for risk assets was further supported by continued improvement in key housing and employment measures. As 2013 progressed, the interest rate environment became a negative factor for bond prices overall, as U.S. Treasury rates moved higher on optimism over prospects for the economy. Speculation increased over the extent to which the Fed would continue to support interest rates at recent levels. The negative sentiment intensified in late June 2013 on comments from the Fed chairman to the effect that the economy may have stabilized sufficiently to allow for a tapering of long-term bond purchases under its quantitative easing program. In mid-September 2013, the Fed backed off of its earlier guidance, and suggested that the inevitable reduction of its support for the bond market would likely not begin until sometime in 2014. Long rates eased in response, but still concluded the fiscal period ending September 30, 2013 well above where they started. About Spread Sectors Spread sectors are areas of the bond market that trade at a yield advantage, or spread, relative to U.S. Treasuries. These include more highly rated sectors such as investment-grade corporate bonds and mortgage-backed securities, as well as more speculative sectors including high-yield corporate bonds and emerging-markets debt. All of these sectors are to varying degrees sensitive to investors' tolerance of credit risk. Yield spreads offered in these areas typically narrow (and prices rise) as the economic outlook improves and investors become more confident that they will receive promised payments of principal and interest. Conversely, as the outlook weakens, spread sectors may underperform. U.S. Treasury yields ended the period higher all along the yield curve, rising from historically low levels. Specifically, the two-year yield went from 0.23% to 0.33%, the five-year from 0.62% to 1.39%, the 10-year from 1.65% to 2.64% and the 30-year from 2.82% to 3.69%. For the 12 months ended September 30, 2013, credit spreads — the incremental yield offered by lower-quality vs. higher-quality fixed-income instruments — generally narrowed as investors sought incremental yield in a low-rate environment and reacted to the prospect of extended monetary policy support for the economy. Positive and Negative Contributors to Performance We added to the fund's relative performance by holding a well- above-benchmark position in investment-grade corporate issues throughout the year, rotating through industry sectors as relative valuation opportunities were presented. We somewhat reduced our exposure in May and June 2013, as valuations seemed very tight. We incrementally added back exposure beginning in July 2013 as the weakness in spread products that followed the Fed's talk of tapering bond purchases allowed us to purchase corporates at much more attractive yields. Another positive contributor was our decision to increase exposure during the year to emerging-markets bonds, an area we viewed as attractively valued and as providing a diversification benefit to the fund. The weakness in emerging-markets bonds in 2013 has been predominately felt in longer-maturity bonds issued by high-quality sovereign issuers, which were particularly impacted by the rise in interest rates. The short-dated emerging-markets corporate credit bonds which we have focused on have performed in line with similarly rated developed market credits. The fund also had significant exposure to securitized sectors including residential mortgage-backed (MBS), commercial mortgage-backed (CMBS), collateralized mortgage obligations (CMOs) and asset-backed securities (ABS). Within this group, performance was helped by the ABS and CMBS exposures, while the MBS sector lagged. Finally, the fund's global tactical asset allocation ("GTAA") overlay detracted from performance during the period. GTAA is a quantitative strategy that seeks to identify relative values among the global bond and currency markets, and then benefit from the disparities through investments in (but not limited to) futures, options and currency forwards. This strategy was eliminated from the fund in the second quarter of 2013. Outlook and Positioning As of September 30, 2013, the bulk of the portfolio was allocated as follows: 22% to agency and government-backed securities, 22% to investment-grade corporate bonds, 17% to emerging-markets bonds, 11% to residential mortgage-backed securities (MBS), 11% to commercial mortgage-backed securities (CMBS), 9% to high-yield corporate bonds and leveraged loans, 5% to asset-backed securities (ABS), and 3% to cash. At September 30, 2013, the fund's overall duration was 1.8 years vs. 1.9 years for the Barclays 1-3 Year Government/Credit Index. We believe the market may be reading too much into the Fed's attempts to manage expectations when it comes to the duration and level of its bond purchases. We also believe that a gradual reduction in support for the bond market is inevitable at some point. However, the Fed has indicated that it will weigh employment conditions heavily in determining policy. With continued improvement in employment and below-target inflation, we don't believe that there appears to be any substantive reason for the Fed to initiate anything approaching a rapid reversal in policy. In light of this, we remain comfortable with our overall emphasis on earning the higher yields available in credit sectors. Nonetheless, given market jitters about the direction of the economy and Fed policy, we continue to expect that savvy security selection will be the key to price performance going forward. Corporate fundamentals remain strong, and the recent rate increases have resulted in more attractive yields and valuations. We are looking for opportunities to add to our emerging-markets exposure as valuation opportunities present themselves. As always, we will continue to focus strongly on credit analysis, portfolio diversification and risk management, while seeking to maintain an attractive level of income for shareholders. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2002. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA, State University of New York, Albany; MBA, Pace University. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Terms to Know The Barclays 1-3 Year Government/Credit Index is an unmanaged index consisting of all U.S. government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. It also means having to pay lower interest rates on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope consumers will be encouraged to spend more, thus helping the overall economy, and improving the balance sheets for the companies providing the goods and services on which consumers are spending their money. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Sovereign debt is debt that is issued by a national government. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Commercial mortgage-backed securities (CMBS) are secured by loans on commercial properties. Collateralized mortgage obligations (CMOs) are mortgage-backed securities with separate pools for different classes of bondholders. Asset-backed securities (ABS) are backed by loans, credit or receivables. Performance Summary September 30, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 2.75% load) -1.50 % % % Barclays 1-3 Year Government/Credit Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -2.44 % % % Barclays 1-3 Year Government/Credit Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Barclays 1-3 Year Government/Credit Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Barclays 1-3 Year Government/Credit Index† % % % Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Barclays 1-3 Year Government/Credit Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 0.86%, 1.74%, 1.60%, 0.70% and 0.59% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class B shares prior to its inception on April 23, 2007 are derived from the historical performance of the Investment Class shares of DWS Short Duration Fund (which was renamed Class S shares on October 23, 2006) during such periods and have been adjusted to reflect the higher total annual operating expenses of Class B. Any difference in expenses will affect performance. Prior to November 17, 2004, the Fund had a different objective, strategies, fees and expenses. Consequently, the Fund's past performance prior to this time may have been different if the current strategy had been in place. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on August 27, 2008. The performance shown for the index is for the time period of August 31, 2008 through September 30, 2013, which is based on the performance period of the life of Institutional Class. † Barclays 1-3 Year Government/Credit Index is an unmanaged index consisting of all U.S. government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. Class A Class B Class C Class S Institutional Class Net Asset Value 9/30/13 $ 9/30/12 $ Distribution Information as of 9/30/13 Income Dividends, Twelve Months $ Return of Capital $ September Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended September 30, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 0.80% and 1.71% for Class C and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on September 30, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 1.69% and 2.60% for Class C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Investment Portfolio as of September 30, 2013 Principal Amount ($)(a) Value ($) Corporate Bonds 40.6% Consumer Discretionary 3.3% Daimler Finance North America LLC: 144A, 2.375%, 8/1/2018 6.5%, 11/15/2013 DISH DBS Corp.: 6.625%, 10/1/2014 7.125%, 2/1/2016 Ford Motor Credit Co., LLC: 3.984%, 6/15/2016 8.0%, 12/15/2016 General Motors Co., 144A, 3.5%, 10/2/2018 General Motors Financial Co., Inc., 144A, 2.75%, 5/15/2016 Glencore Funding LLC, 144A, 2.5%, 1/15/2019 Hyundai Motor Manufacturing Czech SRO, 144A, 4.5%, 4/15/2015 Kia Motors Corp., 144A, 3.625%, 6/14/2016 L Brands, Inc., 6.9%, 7/15/2017 Lear Corp., 7.875%, 3/15/2018 Lennar Corp., 4.125%, 12/1/2018 News America, Inc., 7.6%, 10/11/2015 RCI Banque SA, 144A, 4.6%, 4/12/2016 Suburban Propane Partners LP, 7.5%, 10/1/2018 Viacom, Inc., 2.5%, 9/1/2018 Videotron Ltd., 9.125%, 4/15/2018 Consumer Staples 1.0% ConAgra Foods, Inc., 2.1%, 3/15/2018 (b) Constellation Brands, Inc., 7.25%, 5/15/2017 Cott Beverages, Inc., 8.125%, 9/1/2018 JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 Raizen Energy Finance Ltd., 144A, 7.0%, 2/1/2017 Safeway, Inc., 3.4%, 12/1/2016 (b) Smithfield Foods, Inc., 7.75%, 7/1/2017 Wesfarmers Ltd., 144A, 1.874%, 3/20/2018 Wm. Wrigley Jr. Co., 144A, 3.7%, 6/30/2014 Energy 4.4% Ecopetrol SA, 4.25%, 9/18/2018 El Paso LLC: 7.0%, 6/15/2017 7.25%, 6/1/2018 Enterprise Products Operating LLC, Series G, 5.6%, 10/15/2014 Hess Corp., 7.0%, 2/15/2014 Husky Energy, Inc., 5.9%, 6/15/2014 KazMunayGas National Co. JSC, 144A, 11.75%, 1/23/2015 Lukoil International Finance BV, 144A, 6.356%, 6/7/2017 Newfield Exploration Co., 7.125%, 5/15/2018 ONEOK Partners LP, 3.2%, 9/15/2018 Petrobras Global Finance BV, 3.0%, 1/15/2019 Petrobras International Finance Co., 5.875%, 3/1/2018 Petroleos Mexicanos, 3.5%, 7/18/2018 (b) Rosneft Finance SA: 144A, 6.625%, 3/20/2017 Series 2, 144A, 7.5%, 7/18/2016 Transocean, Inc.: 2.5%, 10/15/2017 4.95%, 11/15/2015 Whiting Petroleum Corp., 6.5%, 10/1/2018 Financials 22.3% Abbey National Treasury Services PLC: 3.05%, 8/23/2018 144A, 3.875%, 11/10/2014 Akbank TAS, 144A, 3.875%, 10/24/2017 Ally Financial, Inc., 8.3%, 2/12/2015 American International Group, Inc.: 3.8%, 3/22/2017 Series G, 5.85%, 1/16/2018 American Tower Corp.: (REIT), 3.4%, 2/15/2019 (REIT), 4.625%, 4/1/2015 Asian Development Bank, 1.125%, 3/15/2017 Australia & New Zealand Banking Group Ltd., 144A, 1.0%, 10/6/2015 Banco Bradesco SA, 144A, 2.363%**, 5/16/2014 Banco de Bogota SA, 144A, 5.0%, 1/15/2017 Banco de Credito e Inversiones, 144A, 3.0%, 9/13/2017 Banco del Estado de Chile, 2.03%, 4/2/2015 Banco do Brasil SA, 3.875%, 1/23/2017 Banco do Nordeste do Brasil SA, 144A, 3.625%, 11/9/2015 Banco Santander Brasil SA: 144A, 4.625%, 2/13/2017 144A, 8.0%, 3/18/2016 BRL Bangkok Bank PCL, 144A, 3.3%, 10/3/2018 (c) Bank of India, 144A, 3.625%, 9/21/2018 Bank of Nova Scotia, 144A, 1.95%, 1/30/2017 (b) Barclays Bank PLC, 144A, 2.5%, 9/21/2015 (b) BB&T Corp., 0.964%**, 4/28/2014 BBVA Banco Continental SA, 144A, 2.25%, 7/29/2016 BBVA Bancomer SA, 144A, 4.5%, 3/10/2016 BBVA U.S. Senior SAU, 4.664%, 10/9/2015 BNP Paribas SA: 2.375%, 9/14/2017 2.7%, 8/20/2018 3.003%**, 12/20/2014 Caixa Economica Federal: 144A, 2.375%, 11/6/2017 144A, 4.5%, 10/3/2018 (c) Capital One Financial Corp., 7.375%, 5/23/2014 Charles Schwab Corp., 2.2%, 7/25/2018 Citigroup, Inc., 2.5%, 9/26/2018 Commonwealth Bank of Australia, 144A, 1.498%**, 3/31/2017 Credit Agricole SA, 144A, 2.125%, 4/17/2018 (b) Development Bank of Kazakhstan JSC, 144A, 5.5%, 12/20/2015 DnB Boligkreditt AS, 144A, 2.1%, 10/14/2015 Encana Holdings Finance Corp., 5.8%, 5/1/2014 Export-Import Bank of Korea, 2.875%, 9/17/2018 General Electric Capital Corp., 5.0%, 5/15/2016 Grupo Aval Ltd., 144A, 5.25%, 2/1/2017 (b) Health Care REIT, Inc., (REIT), 3.625%, 3/15/2016 Hospitality Properties Trust, (REIT), 7.875%, 8/15/2014 HSBC U.S.A., Inc., 2.625%, 9/24/2018 (b) Hyundai Capital Services, Inc., 144A, 6.0%, 5/5/2015 ICICI Bank Ltd., 144A, 4.75%, 11/25/2016 Intesa Sanpaolo SpA, 3.875%, 1/16/2018 IPIC GMTN Ltd., 144A, 3.75%, 3/1/2017 Jefferies Group LLC, 5.125%, 4/13/2018 Korea Finance Corp., 2.875%, 8/22/2018 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Morgan Stanley, 6.0%, 5/13/2014 Murray Street Investment Trust I, 4.647%, 3/9/2017 National Agricultural Cooperative Federation, 144A, 4.25%, 1/28/2016 National Australia Bank Ltd., 144A, 2.0%, 6/20/2017 Nomura Holdings, Inc.: 2.0%, 9/13/2016 5.0%, 3/4/2015 ProLogis LP, (REIT), 2.75%, 2/15/2019 Prudential Financial, Inc., 6.2%, 1/15/2015 QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 Skandinaviska Enskilda Banken AB, 144A, 1.75%, 3/19/2018 SLM Corp., 3.875%, 9/10/2015 Societe Generale SA, 2.625%, 10/1/2018 (c) Sumitomo Mitsui Banking Corp., 2.5%, 7/19/2018 Svenska Handelsbanken AB, 2.5%, 1/25/2019 Swedbank AB, 144A, 1.75%, 3/12/2018 Tanner Servicios Financieros SA, 144A, 4.375%, 3/13/2018 (b) The Goldman Sachs Group, Inc., 6.0%, 5/1/2014 Turkiye Halk Bankasi AS, 144A, 4.875%, 7/19/2017 (b) Turkiye Is Bankasi, 144A, 3.875%, 11/7/2017 Turkiye Vakiflar Bankasi Tao, 144A, 5.75%, 4/24/2017 UBS AG, 144A, 2.25%, 3/30/2017 Union Bank NA, 2.625%, 9/26/2018 Westpac Banking Corp., 144A, 1.375%, 7/17/2015 Woori Bank Co., Ltd., 144A, 2.875%, 10/2/2018 (c) Yapi ve Kredi Bankasi AS, 144A, 6.75%, 2/8/2017 Health Care 1.2% AbbVie, Inc., 1.75%, 11/6/2017 Actavis, Inc., 1.875%, 10/1/2017 Genzyme Corp., 3.625%, 6/15/2015 HCA, Inc., 7.25%, 9/15/2020 Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Mallinckrodt International Finance SA, 144A, 3.5%, 4/15/2018 Ventas Realty LP, 1.55%, 9/26/2016 Industrials 1.3% Andrade Gutierrez International SA, 144A, 4.0%, 4/30/2018 (b) BAE Systems Holdings, Inc., 144A, 4.95%, 6/1/2014 BE Aerospace, Inc., 6.875%, 10/1/2020 (b) Burlington Northern Santa Fe LLC, 7.0%, 2/1/2014 Cemex Finance LLC, 144A, 9.5%, 12/14/2016 Hutchison Whampoa International 12 II Ltd., 144A, 2.0%, 11/8/2017 Ingersoll-Rand Global Holding Co., Ltd., 144A, 2.875%, 1/15/2019 Total System Services, Inc., 2.375%, 6/1/2018 Transnet SOC Ltd., 144A, 4.5%, 2/10/2016 United Rentals North America, Inc.: 5.75%, 7/15/2018 9.25%, 12/15/2019 Information Technology 0.4% Jabil Circuit, Inc., 7.75%, 7/15/2016 NXP BV, 144A, 3.5%, 9/15/2016 Tencent Holdings Ltd., 144A, 3.375%, 3/5/2018 (b) Materials 2.0% Anglo American Capital PLC: 144A, 2.625%, 9/27/2017 144A, 9.375%, 4/8/2014 Ashland, Inc., 3.0%, 3/15/2016 Ball Corp., 6.75%, 9/15/2020 Barrick Gold Corp., 2.5%, 5/1/2018 (b) CF Industries, Inc., 6.875%, 5/1/2018 (b) Clearwater Paper Corp., 7.125%, 11/1/2018 Evraz Group SA, 144A, 7.4%, 4/24/2017 Goldcorp, Inc., 2.125%, 3/15/2018 Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Rio Tinto Finance (U.S.A.) PLC, 2.25%, 12/14/2018 Southern Copper Corp., 6.375%, 7/27/2015 Teck Resources Ltd., 2.5%, 2/1/2018 (b) Xstrata Finance Canada Ltd., 144A, 3.6%, 1/15/2017 Telecommunication Services 1.9% Cincinnati Bell, Inc., 8.25%, 10/15/2017 Crown Castle Towers LLC, 144A, 3.214%, 8/15/2015 Digicel Ltd., 144A, 8.25%, 9/1/2017 Frontier Communications Corp., 8.125%, 10/1/2018 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Intelsat Jackson Holdings SA, 8.5%, 11/1/2019 MetroPCS Wireless, Inc., 7.875%, 9/1/2018 Telecom Italia Capital SA, 6.175%, 6/18/2014 Telefonica Emisiones SAU, 6.421%, 6/20/2016 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 Verizon Communications, Inc., 3.65%, 9/14/2018 VimpelCom Holdings BV, 144A, 6.255%, 3/1/2017 Virgin Media Secured Finance PLC, 6.5%, 1/15/2018 Utilities 2.8% Abu Dhabi National Energy Co., 144A, 6.165%, 10/25/2017 AES Corp.: 7.75%, 10/15/2015 8.0%, 6/1/2020 Ameren Corp., 8.875%, 5/15/2014 Consolidated Edison Co. of New York, Inc., 5.55%, 4/1/2014 (b) DTE Energy Co., 7.625%, 5/15/2014 Dubai Electricity & Water Authority, 144A, 8.5%, 4/22/2015 Duke Energy Corp., 6.3%, 2/1/2014 Iberdrola Finance Ireland Ltd., 144A, 3.8%, 9/11/2014 Korea Gas Corp., 144A, 2.875%, 7/29/2018 Korea Hydro & Nuclear Power Co., Ltd., 144A, 3.125%, 9/16/2015 Sempra Energy, 8.9%, 11/15/2013 Total Corporate Bonds (Cost $718,058,255) Mortgage-Backed Securities Pass-Throughs 3.5% Federal Home Loan Mortgage Corp., 3.0%, 4/1/2027 Federal National Mortgage Association: 3.0%, with various maturities from 5/1/2027 until 6/1/2027 4.5%, 4/1/2023 5.0%, 9/1/2023 Government National Mortgage Association: 4.5%, 10/20/2040 6.0%, with various maturities from 1/15/2022 until 7/20/2038 6.5%, with various maturities from 8/20/2038 until 2/20/2039 9.5%, with various maturities from 12/15/2016 until 7/15/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $63,024,349) Asset-Backed 5.1% Automobile Receivables 0.6% AmeriCredit Automobile Receivables Trust: "D", Series 2011-2, 4.0%, 5/8/2017 "D", Series 2011-1, 4.26%, 2/8/2017 Credit Card Receivables 1.6% Citi Holdings Liquidating Unrated Performing Assets, "A", Series 2013-VM, 144A, 3.326%, 8/15/2020 Citibank Omni Master Trust: "A17", Series 2009-A17, 144A, 4.9%, 11/15/2018 "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 Home Equity Loans 2.2% Ameriquest Mortgage Securities, Inc., "A6", Series 2003-5, 4.314%**, 4/25/2033 C-Bass CBO Resecuritization, "D2", 7.25%, 6/1/2032 Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.322%**, 1/15/2037 Credit-Based Asset Servicing and Securitization LLC, "AF2", Series 2006-CB2, 3.971%**, 12/25/2036 First Alliance Mortgage Loan Trust, "A1", Series 1999-4, 8.02%, 3/20/2031 First Franklin Mortgage Loan Asset Backed Certificates, "A2B", Series 2005-FF12, 0.444%**, 11/25/2036 GMAC Mortgage Corp. Loan Trust, "A5", Series 2003-HE2, 4.59%, 4/25/2033 Home Loan Trust, "A7", Series 2001-HI4, 7.24%, 10/25/2026 IMC Home Equity Loan Trust, "A8", Series 1998-3, 6.84%**, 8/20/2029 Merrill Lynch Mortgage Investors Trust, "A2C", Series 2005-HE2, 0.554%**, 9/25/2036 NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.229%**, 12/25/2034 Park Place Securities, Inc., "M2", Series 2004-WHQ2, 1.129%**, 2/25/2035 PennyMac Loan Trust, "A", Series 2012-NPL1, 144A, 3.422%, 5/28/2052 Residential Asset Securities Corp., "AI4", Series 2003-KS9, 4.53%, 8/25/2031 Manufactured Housing Receivables 0.1% Lehman ABS Manufactured Housing Contract Trust, "A6", Series 2001-B, 6.467%, 4/15/2040 Miscellaneous 0.2% GoldenTree Loan Opportunities III Ltd., "C", Series 2007-3A, 144A, 1.515%**, 5/1/2022 Student Loans 0.3% SLM Student Loan Trust, "A6", Series 2004-1, 144A, 1.016%**, 7/25/2039 Utilities 0.1% CenterPoint Energy Transition Bond Co., LLC, "A1", Series 2009-1, 1.833%, 2/15/2016 Total Asset-Backed (Cost $92,087,955) Commercial Mortgage-Backed Securities 10.4% Banc of America Commercial Mortgage Trust, "AM", Series 2006-3, 6.055%**, 7/10/2044 Banc of America Large Loan, Inc., "HLTN", Series 2010-HLTN, 144A, 2.482%**, 11/15/2015 Banc of America Merrill Lynch Commercial Mortgage, Inc.: "A2", Series 2005-3, 4.501%, 7/10/2043 "B", Series 2005-2, 5.291%**, 7/10/2043 Bayview Commercial Asset Trust, "SIO", Series 2007-1, 144A, Interest Only, 4.005%***, 3/25/2037 Bear Stearns Commercial Mortgage Securities: "A3", Series 2005-PWR7, 5.116%, 2/11/2041 "A4", Series 2005-PW10, 5.405%, 12/11/2040 Citigroup/Deutsche Bank Commercial Mortgage Trust, "A2B", Series 2007-CD4, 5.205%, 12/11/2049 Commercial Mortgage Trust: "A3", Series 2005-GG3, 4.569%, 8/10/2042 "A2", Series 2007-GG9, 5.381%, 3/10/2039 "AAB", Series 2007-GG9, 5.441%, 3/10/2039 Credit Suisse First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "D", Series 2004-C1, 144A, 4.956%, 1/15/2037 "A4", Series 2005-C1, 5.014%, 2/15/2038 "B", Series 2005-C5, 5.1%, 8/15/2038 Credit Suisse Mortgage Capital Certificates, "A1", Series 2007-TF2A , 144A, 0.362%**, 4/15/2022 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.183%**, 3/15/2018 GE Capital Commercial Mortgage Corp., "A4", Series 2004-C3, 5.189%, 7/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "A4", Series 2006-CB14, 5.481%, 12/12/2044 "AM", Series 2006-CB16, 5.593%, 5/12/2045 "A4", Series 2006-LDP7, 6.056%**, 4/15/2045 "F", Series 2003-ML1A, 144A, 6.103%**, 3/12/2039 LB-UBS Commercial Mortgage Trust: "A4", Series 2005-C5, 4.954%, 9/15/2030 "AM", Series 2005-C5, 5.017%, 9/15/2040 "A3", Series 2004-C4, 5.56%**, 6/15/2029 "E", Series 2000-C5, 7.29%, 12/15/2032 Morgan Stanley Capital I Trust, "A4B", Series 2005-IQ10, 5.284%, 9/15/2042 Morgan Stanley Reremic Trust, "A4B", Series 2010-GG10, 144A, 5.993%**, 8/15/2045 SMA Issuer I LLC, "A", Series 2012-LV1, 144A, 3.5%, 8/20/2025 Wachovia Bank Commercial Mortgage Trust: "B", Series 2005-C17, 5.287%, 3/15/2042 "A4", Series 2005-C22, 5.465%**, 12/15/2044 "A2", Series 2007-C32, 5.931%**, 6/15/2049 WFRBS Commercial Mortgage Trust, "A1", Series 2012-C8, 0.864%, 8/15/2045 Total Commercial Mortgage-Backed Securities (Cost $189,179,498) Collateralized Mortgage Obligations 4.3% Adjustable Rate Mortgage Trust: "9A12", Series 2004-1, 1.119%**, 1/25/2035 "5A12", Series 2004-4, 1.144%**, 3/25/2035 "7A12", Series 2004-2, 1.184%**, 2/25/2035 Banc of America Alternative Loan Trust, "1A1", Series 2003-7, 5.5%, 9/25/2033 Banc of America Funding Corp., "1A1", Series 2008-R2, 144A, 6.0%, 9/25/2037 Banc of America Mortgage Securities, Inc.: "1A3", Series 2002-K, 2.747%**, 10/20/2032 "2A3", Series 2005-J, 3.105%**, 11/25/2035 "2A8", Series 2003-J, 3.178%**, 11/25/2033 "A15", Series 2006-2, 6.0%, 7/25/2046 Bear Stearns Adjustable Rate Mortgage Trust, "5A", Series 2003-8, 3.945%**, 1/25/2034 Chase Mortgage Finance Corp., "A25", Series 2005-S2, 5.5%, 10/25/2035 Citicorp Mortgage Securities, Inc., "3A1", Series 2005-4, 5.0%, 7/25/2035 Citigroup Mortgage Loan Trust, Inc., "8A1", Series 2009-5, 144A, 6.0%, 6/25/2036 Countrywide Home Loan Mortgage Pass Through Trust, "1A7", Series 2005-6, 5.0%, 4/25/2035 Credit Suisse First Boston Mortgage Securities Corp., "5A1", Series 2004-7, 5.0%, 10/25/2019 Credit Suisse Mortgage Capital Certificates, "A1", Series 2011-7R, 144A, 1.434%**, 8/28/2047 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.73%**, 2/25/2048 Federal Home Loan Mortgage Corp.: "PT", Series 3586, 2.756%**, 2/15/2038 "BZ", Series 4030, 4.0%, 4/15/2042 "BT", Series 2448, 6.0%, 5/15/2017 Federal National Mortgage Association: "EI", Series 2010-41, Interest Only, 4.0%, 3/25/2024 "1A6", Series 2007-W8, 6.46%**, 9/25/2037 "Z", Series G92-61, 7.0%, 10/25/2022 Government National Mortgage Association: "AB", Series 2008-30, 4.2%, 2/20/2037 "NI", Series 2010-166, Interest Only, 4.5%, 4/20/2039 "IB", Series 2010-105, Interest Only, 4.5%, 1/16/2040 "PI", Series 2010-166, Interest Only, 5.0%, 4/16/2040 "IO", Series 2008-7, Interest Only, 5.5%, 3/20/2037 GSR Mortgage Loan Trust: "2A2", Series 2006-AR1, 2.796%**, 1/25/2036 "3A15", Series 2005-6F, 5.5%, 7/25/2035 JPMorgan Mortgage Trust, "6A1", Series 2005-A6, 2.75%**, 8/25/2035 Lehman Mortgage Trust, "2A2", Series 2006-2, 5.75%, 4/25/2036 MASTR Adjustable Rate Mortgages Trust, "12A2", Series 2007-3, 0.379%**, 5/25/2047 MASTR Asset Securitization Trust: "8A4", Series 2003-4, 4.75%, 5/25/2018 "3A2", Series 2003-1, 5.0%, 2/25/2018 Morgan Stanley Mortgage Loan Trust, "5A2", Series 2006-8AR, 2.262%**, 6/25/2036 Prudential Home Mortgage Securities Co., Inc., "4B", Series 1994-A, 6.73%**, 4/28/2024 Residential Accredit Loans, Inc.: "NB4", Series 2003-QS19, 4.75%, 10/25/2033 "A1", Series 2003-QS18, 5.0%, 9/25/2018 Residential Asset Mortgage Products, Inc.: "A5", Series 2005-SL1, 6.5%, 5/25/2032 "A3", Series 2004-SL3, 7.5%, 12/25/2031 Residential Funding Mortgage Securities I, "A1", Series 2005-S3, 4.75%, 3/25/2020 Vericrest Opportunity Loan Transferee, "M1", Series 2012-NL3A, 144A, 5.0%, 11/25/2060 Washington Mutual Mortgage Pass-Through Certificates Trust: "A5", Series 2005-AR5, 2.411%**, 5/25/2035 "2A3", Series 2003-S6, 4.75%, 7/25/2018 "A9", Series 2003-S9, 5.25%, 10/25/2033 Washington Mutual MSC Mortgage Pass-Through Certificates Trust, "3A1", Series 2003-MS2, 5.0%, 3/25/2018 Wells Fargo Mortgage Backed Securities Trust, "2A6", Series 2005-11, 5.5%, 11/25/2035 Total Collateralized Mortgage Obligations (Cost $76,893,602) Government & Agency Obligations 30.2% Other Government Related (d) 7.0% AK Transneft OJSC, 144A, 8.7%, 8/7/2018 Bank of Moscow, 144A, 6.699%, 3/11/2015 Bank of Moscow OJSC, 6.02%, 5/10/2017 Dexia Credit Local, 144A, 2.75%, 1/10/2014 Eksportfinans ASA, 3.0%, 11/17/2014 Export-Import Bank of Korea, 4.125%, 9/9/2015 Gazprom OAO, 144A, 8.146%, 4/11/2018 Japan Finance Corp., 2.25%, 7/13/2016 Korea Development Bank, 4.0%, 9/9/2016 Network Rail Infrastructure Finance PLC, 144A, 0.875%, 1/20/2015 Qatari Diar Finance Co., 144A, 3.5%, 7/21/2015 Rosneft Oil Co., 144A, 3.149%, 3/6/2017 Russian Agricultural Bank OJSC, 144A, 5.1%, 7/25/2018 Russian Railways, 5.739%, 4/3/2017 Sberbank of Russia, 144A, 4.95%, 2/7/2017 Svensk Exportkredit AB, 2.125%, 7/13/2016 VTB Bank OJSC: 144A, 6.0%, 4/12/2017 144A, 6.875%, 5/29/2018 Sovereign Bonds 1.8% Hazine Mustesarligi Varlik Kiralama AS, 144A, 2.803%, 3/26/2018 Korea Housing Finance Corp., 144A, 4.125%, 12/15/2015 Republic of Croatia, 144A, 6.25%, 4/27/2017 Republic of Indonesia, 144A, 7.5%, 1/15/2016 Republic of Slovenia, 144A, 4.75%, 5/10/2018 U.S. Government Sponsored Agencies 4.1% Federal Home Loan Bank: 0.375%, 1/29/2014 1.0%, 6/21/2017 Federal Home Loan Mortgage Corp.: 0.375%, 2/27/2014 1.0%, 8/27/2014 U.S. Treasury Obligations 17.3% U.S. Treasury Bill, 0.036%****, 2/13/2014 (e) U.S. Treasury Notes: 0.75%, 6/15/2014 0.75%, 3/31/2018 0.875%, 12/31/2016 0.875%, 1/31/2017 1.375%, 9/30/2018 1.5%, 8/31/2018 (b) 1.875%, 6/30/2015 Total Government & Agency Obligations (Cost $540,392,887) Loan Participations and Assignments 2.2% Senior Loans** American Petroleum Tankers LLC, Term Loan B, 4.75%, 10/2/2019 Asurion LLC, Term Loan B1, 4.5%, 5/24/2019 Attachmate Corp., First Lien Term Loan, 7.25%, 11/22/2017 Autoparts Holdings Ltd., First Lien Term Loan, 6.5%, 7/28/2017 Avaya, Inc., Term Loan B3, 4.762%, 10/26/2017 Blue Coat Systems, Inc., Term Loan, 4.5%, 5/31/2019 Buffalo Gulf Coast Terminals LLC, Term Loan, 5.25%, 10/31/2017 Burlington Coat Factory Warehouse Corp., Term Loan B2, 4.25%, 2/23/2017 California Pizza Kitchen, Inc., Term Loan, 5.25%, 3/29/2018 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 Chesapeake Energy Corp., Term Loan, 5.75%, 12/1/2017 Clearwater Seafoods LP, Term Loan B, 5.75%, 6/24/2019 ClientLogic Corp., Term Loan, 7.019%, 1/30/2017 Coach America Holdings, Inc.: First Lien Term Loan, LIBOR Plus 1.5%, 4/18/2014* Letter of Credit, LIBOR Plus 4.25%, 4/21/2014* Cooper Gay Swett & Crawford Ltd., First Lien Term Loan, 5.0%, 4/16/2020 Crown Media Holdings, Inc., Term Loan B, 4.0%, 7/14/2018 Earthbound Holdings III LLC, Term Loan B, 5.75%, 12/21/2016 EMI Music Publishing Ltd., Term Loan B, 4.25%, 6/29/2018 Essential Power LLC, Term Loan B, 4.25%, 8/8/2019 Evergreen Acqco 1 LP, Term Loan, 5.0%, 7/9/2019 Fairmount Minerals Ltd., Term Loan B2, 5.0%, 9/5/2019 Fairway Group Acquisition Co., Term Loan, 5.0%, 8/17/2018 First Data Corp., Term Loan, 4.18%, 3/24/2017 Global Tel*Link Corp., First Lien Term Loan, 5.0%, 5/22/2020 IG Investment Holdings LLC, First Lien Term Loan, 6.0%, 10/31/2019 Ineos U.S. Finance LLC, 6 Year Term Loan, 4.0%, 5/4/2018 Istar Financial, Inc., Term Loan, 4.5%, 10/16/2017 JBS U.S.A. Holdings, Inc., Term Loan, 3.75%, 9/18/2020 JC Penney Corp., Inc., First Lien Term Loan, 6.0%, 5/22/2018 Kasima LLC, Term Loan B, 3.25%, 5/17/2021 La Frontera Generation LLC, Term Loan, 4.5%, 9/30/2020 Language Line LLC, Second Lien Term Loan, 10.5%, 12/20/2016 LSP Madison Funding LLC, Term Loan, 5.5%, 6/28/2019 Media Holdco LP, Term Loan B, 7.25%, 7/24/2018 MModal, Inc., Term Loan B, 7.5%, 8/15/2019 Monitronics International, Inc., Term Loan B, 4.25%, 3/23/2018 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/28/2019 North American Breweries Holdings LLC, Term Loan B, 7.5%, 12/11/2018 NPC International, Inc., Term Loan B, 4.5%, 12/28/2018 Quikrete Companies, Inc., First Lien Term Loan, 3.0%, 9/25/2020 Remy International, Inc., Term Loan B, 4.25%, 3/5/2020 Rexnord LLC, First Lien Term Loan B, 4.0%, 8/20/2020 Reynolds Group Holdings, Inc., Term Loan, 4.75%, 9/28/2018 Sabre, Inc., Term Loan B2, 4.5%, 2/19/2019 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/25/2018 Six3 Systems, Inc., Term Loan B, 7.0%, 10/4/2019 Sorenson Communications, Inc., First Lien Term Loan, 9.5%, 10/31/2014 Star West Generation LLC, Term Loan B, 4.25%, 3/13/2020 SurveyMonkey.com LLC, Term Loan B, 5.5%, 2/5/2019 Tallgrass Operations LLC, Term Loan, 5.25%, 11/13/2018 Tank Holding Corp., Term Loan, 4.25%, 7/9/2019 Tempur-Pedic International, Inc., Term Loan B, 3.5%, 3/18/2020 Toys 'R' Us-Delaware, Inc., Term Loan B2, 5.25%, 5/25/2018 TriNet Group, Inc., Term Loan B1, 4.0%, 8/12/2016 Tube City IMS Corp., Term Loan, 6.0%, 3/20/2019 Vantage Specialty Chemicals, Inc., Term Loan B, 5.0%, 2/10/2018 WESCO Distribution, Inc., Term Loan B, 4.5%, 12/12/2019 Zayo Group LLC, Term Loan B, 4.5%, 7/2/2019 Total Loan Participations and Assignments (Cost $39,676,087) Convertible Bond 0.0% Materials GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) (Cost $63,426) Shares Value ($) Warrants 0.0% Materials GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* (Cost $0) Securities Lending Collateral 5.8% Daily Assets Fund Institutional, 0.09% (f) (g) (Cost $103,462,383) Cash Equivalents 3.1% Central Cash Management Fund, 0.05% (f) DWS Variable NAV Money Fund, 0.22% (f) Total Cash Equivalents (Cost $56,469,869) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,879,308,311)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents senior loans that are in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Coach America Holdings, Inc.* LIBOR plus 1.5%% 4/18/2014 USD Coach America Holdings, Inc.* LIBOR plus 4.25% 4/21/2014 USD * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2013. *** These securities are shown at their current rate as of September 30, 2013. ****Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,886,159,548. At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $4,506,843. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $22,229,096 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $17,722,253. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at September 30, 2013 amounted to $101,205,678, which is 5.6% of net assets. (c) When-issued security. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) At September 30, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CBO: Collateralized Bond Obligation FDIC: Federal Deposit Insurance Corp. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in kind in the form of additional principal. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. REIT: Real Estate Investment Trust SRO: Spolecnost S Rucenim Omezenim (Limited Liability Company) Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At September 30, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 2 Year U.S. Treasury Note USD 12/31/2013 At September 30, 2013, open credit default swap contracts sold were as follows: Effective/ Expiration Dates Notional Amount ($) (h) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (i) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/22/2009 9/20/2014 1 % MetLife, Inc., 5.0%, 6/15/2015, A- ) (h) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (i) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At September 30, 2013, open interest rate swap contracts were as follows: Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 4/14/2014 4/12/2019 2 Fixed — 1.315% Floating — LIBOR 4/14/2014 4/12/2019 3 Fixed — 1.315% Floating — LIBOR ) Total unrealized appreciation Counterparties: 1 JPMorgan Chase Securities, Inc. 2 Nomura International PLC 3 Citigroup, Inc. Currency Abbreviations BRL Brazilian Real USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts and interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (j) Corporate Bonds $
